Citation Nr: 0403849	
Decision Date: 02/10/04    Archive Date: 02/23/04

DOCKET NO.  03-09 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a left knee 
disorder, claimed as residuals of an injury.  

2.  Entitlement to service connection for a left knee 
disorder, claimed as a residuals of an injury.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from November 1951 to October 
1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 and November 2002 rating 
decisions of the RO, which denied a reopened claim of service 
connection for a left knee disorder.  

The veteran has raised petitions to reopen claims of service 
connection for an "ankle" disorder, claimed as a residual 
of an in-service injury.  As to the petition to reopen a 
claim of service connection for a left ankle disorder, the 
claim was previously denied in a Board decision dated in 
March 1988.  This matter is referred to the RO for proper 
development and adjudication.  As to the petition to reopen a 
claim of service connection for a right ankle disorder, the 
claim was previously denied in a January 1992 RO rating 
decision, and the matter is referred to the RO for proper 
development and adjudication.  

The reopened claim on appeal is REMANDED to the RO via the 
Appeals Management Center in Washington, DC.  VA will notify 
you if further action is required on your part.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence and information 
needed to substantiate his petition to reopen a claim of 
service connection for a left knee disorder, and for the 
limited purpose of reopening the claim on appeal, VCAA is 
met.  

2.  A March 1988 Board decision denied service connection for 
a left knee disorder, notice was issued in March 1988, and 
the decision became final.  

3.  A January 1992 RO rating decision determined that no new 
and material evidence had been submitted to reopen the claim 
of service connection for a left knee disorder, claimed as a 
residual of an injuries in service; notice of this decision 
was issued on February 2, 1992, and the decision became 
final.  

4.  The evidence added to the record since the January 1992 
RO rating decision, when viewed in the context of the entire 
record, is so significant that it must be considered in order 
to fairly decide the merits of the claim on appeal.  


CONCLUSION OF LAW

The evidence received since the January 1992 RO rating 
decision is new and material, and meets the requirements to 
reopen a claim of entitlement to service connection for a 
left knee disorder.  38 U.S.C.A. §§ 5108, 5103, 5103A, 
5107(b), 7104 (West 2003); 38 C.F.R. §§  3.156, 3.159 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 

On November 9, 2000, President Clinton signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Notice of VCAA was issued and reissued in 
this case in May 2001, February 2002 and October 2002.  

With a claim to reopen, such as the claim presently on 
appeal, VA's responsibility extends to requesting evidence 
from any new source identified by the claimant, and if that 
evidence is then not new and material, the claim is not 
reopened, seeing that VA's duties have been fulfilled.  See, 
e.g., VBA Fast Letter 01-13 (February 5, 2001).  VA does not 
have a duty to provide the appellant a VA examination if the 
claim is not reopened.  The VCAA explicitly stated that, 
regardless of any assistance provided to the claimant, new 
and material evidence must still be submitted to reopen a 
claim.  38 U.S.C. § 5103A(f); 38 C.F.R. § 3.159(c)(4)(C)(iii) 
(2003); see also Paralyzed Veterans of America, et. al. v. 
Secretary of Veterans Affairs, Nos. 02-7007, -7008, -7009, -
7010 (Fed. Cir., September 22, 2003) (affirming 38 C.F.R. 
§ 3.156 and limited duty to assist in claims to reopen).  As 
discussed above, in the present case, the RO complied with 
VA's notification requirements and informed the appellant of 
the information and evidence needed to at least reopen his 
claim.  The Board has found that new and material evidence 
has been submitted in conjunction with the claim, and that a 
VA examination is required.  The claim is reopened, and the 
reopened claim is remanded for development.  Given the 
favorable action of reopening the claim on appeal, and given 
the circumstances of this case, additional efforts in 
accordance with the VCAA would serve no useful purpose at 
this time.  Soyini, 1 Vet. App. 540, 546 (1991).  

II.  New and Material Evidence 

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has jurisdictional 
responsibility to consider whether it was proper for a claim 
to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  While the RO has determined that the claim is 
reopened, the Board must independently determine whether the 
claim on appeal has been reopened.  The Board answers that 
question in the affirmative.  

In general, a decision of the Board or RO becomes final and 
is not subject to revision on the same factual basis unless a 
notice of disagreement is filed within one year of the notice 
of decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  If 
a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).  

In the first step in reopening, there is a three-part 
analysis.  Since the last disallowance on any basis, i.e., on 
the merits or denying reopening a claim (Evans v. Brown, 9 
Vet. App. 273, 285 (1996), there must be new evidence (i.e., 
noncumulative evidence, not redundant, and not previously 
submitted).  VA evidence which was constructively on file and 
is now actually on file may be new and material evidence if 
it is not cumulative and is relevant.  Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992) and Smith (Russell) v. West, 12 
Vet. App. 312, 314 (1999).  If no new evidence is submitted, 
no analysis of materiality is required.  Smith (Russell) v. 
West, 12 Vet. App. 312, 315 (1999).  Secondly, the new 
evidence need be probative only as to an element that was a 
specified basis for the last denial without having to 
establish all elements for an allowance.  Third, it must be 
material (i.e., bearing directly and substantially on the 
issue) and, by itself or together with old evidence, it must 
be so significant that it must be considered to fairly decide 
the merits of the claim.  See Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  In Hodge and Elkins, the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.  Elkins v. West, 12 Vet. App. at 
209 (1999).  To be material, the evidence must be (a) 
relevant in that it bears directly and substantially on the 
matter under consideration, and (b) so significant, either by 
itself or with other evidence, that it must be considered in 
order to fairly decide the claim.  See 38 C.F.R. § 3.156(a).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curiam).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996); Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  VCAA, codified at 38 C.F.R. 
§ 3.156.  The change in the law pertains to all claims filed 
on or after August 29, 2001, as in the present case on 
appeal.  Because the veteran's claim was initiated after 
August 2001, his claim will be adjudicated by applying the 
new law.  

The evidence of record at that time of the RO's January 1992 
decision not to reopen a claim of service connection for a 
left knee disorder included the veteran's service medical 
records, the veteran's assertions of he aggravated a left 
knee disorder by injuring it in service in 1953 while 
stationed in Korea.  The evidence of record at that time also 
included post-service medical treatment records, including 
negative VA examinations of April 1954 and November 1955.  
These records showed in-service complaints of left knee pain, 
as well as post-service complaints of left knee pain and 
arthritis from February 1996, following an injury sustained 
in an October 1995 fall.  

The veteran has submitted new and material evidence in the 
form of an August 2002 private medical nexus opinion of J. B. 
O'Keeffe, M.D.  This evidence is new and material in that-
for the first time, medical nexus evidence has been submit, 
which tends to show that the veteran's in-service knee and 
ankle injuries in 1953 have resulted in a current left knee 
disorder diagnosed as osteoarthritis, which is thought to be 
presently manifested by pain, crepitus and joint laxity.  Dr. 
O'Keeffe's August 2002 medical statement associates the 
veteran's left knee disorder with his in-service knee 
injuries in service.  While it is not clear whether Dr. 
O'Keeffe's medical opinion is based upon an actual review of 
the veteran's service medical records, or just his reported 
history, this medical opinion reopens the claim on appeal 
because it presents new nexus information.  This sort of 
medical nexus opinion evidence has never before been of 
record, and represents significant information which must be 
considered, even though the Board is unable to grant the 
whole benefit sought on appeal.  

Accordingly, the Board finds that the evidence received 
subsequent to January 1992 RO decision is new and material 
and serves to reopen the claim for service connection for 
left knee and left ankle disorders, claimed as residuals of 
in-service injuries.  As the appellant meets the threshold 
burden of submitting new and material evidence, his claim is 
reopened.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

New and material evidence has been submitted to reopen a 
claim of service connection for a left knee disorder, claimed 
as a residuals of an injury.  


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has long held that where the medical record is 
insufficient, the fulfillment of the statutory duty to assist 
requires a thorough and contemporaneous medical examination.  
See Suttman v. Brown, 5 Vet. App. 127, 128 (1993); Smith v. 
Brown, 5 Vet. App. 335 (1993); Green (Victor) v. Derwinski, 1 
Vet. App. 121, 124 (1991); Littke v. Derwinski, 1 Vet. App. 
90 (1990).  The Board finds that the veteran should be 
provided a comprehensive VA orthopedic examination of his 
left knee in order to determine the etiology of any current 
pathology, to include an opinion as to whether any 
preexisting left knee disorder was, at least as likely as 
not, to have been aggravated in service within the meaning of 
38 C.F.R. § 3.306.  See also, 38 C.F.R. § 4.42 (2003).  

The evidence of record presents medical questions which may 
not be answered at the Board.  Colvin v. Derwinski, 4 Vet. 
App. 132 (1992).  Service medical records of July 1951 and 
August 1952 document that the veteran entered active military 
duty with a prior medical history significant for a "birth 
injury," and/or a "congenital" disorder, with residual 
Erb's palsy of the left upper extremity, as well as "some 
left lower leg condition."  Entry examination specifically 
noted that the veteran's left leg was 1/2 inch shorter that his 
right leg, that he had a limp, and that the veteran had 1-
inch scoliosis of the spine.  Service medical records also 
show some complaints of left knee pain in September and 
December 1952 following a twisting injury, as well as 
additional complaints in May and June 1953.  Post-service X-
ray studies of the left knee were negative in April 1954, the 
veteran presently is diagnosed with osteoarthritis, and a 
February 1996 VA outpatient treatment record indicates that 
his left knee pain began following an October 1995 "fall" 
injury or reinjury.  However, an August 2002 private medical 
opinion, which may or may not have been based upon a review 
of the veteran's service medical records, presents the 
medical opinion that the veteran's in-service knee injuries 
"cause[d]" his current left knee osteoarthritis, and pain, 
crepitus and laxity.  Given the above, a VA examination is 
needed.  

The requested VA examination should answer very specific 
medical questions which arise in the context of VA law and 
regulations.  VA regulations provide that congenital or 
developmental defects, such as refractive error of the eye, 
personality disorders, and mental deficiency, are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).  However, service 
connection may still be granted for diseases--but not 
defects--of congenital, developmental, or familial origin, if 
the evidence establishes the disease in question was incurred 
or aggravated in service.  See VAOPGCPREC 82-90 (O.G.C. 82-
90).  If a disease or injury is shown to have existed prior 
to service, such disease or injury will be considered to have 
been aggravated by active military, naval, or air service, 
"where there is an increase in disability during such 
service," unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (the 
"presumption of aggravation") (Emphasis added).  If there is 
no showing of increase in disability in service, however, no 
presumption of aggravation applies.  Additionally, where, as 
here, the claimant is a veteran of wartime service, or 
peacetime service after December 31, 1946, clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the aforementioned presumption of aggravation, but only 
"where the pre-service disability underwent an increase in 
severity during service."  38 C.F.R. § 3.306 (b).  

However, aggravation will not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  Due regard will be given the places, 
types, and circumstances of service.  38 C.F.R. § 3.306 (b).  
Moreover, "temporary or intermittent flare-ups during service 
of a pre-existing disease or injury are not sufficient to be 
considered 'aggravation in service' unless the underlying 
condition, as contrasted to the symptoms, is worsened." 
Verdon v. Brown, 8 Vet. App. 529, 537 (citation omitted); 
accord, Jensen v. Brown, 19 F.3d 1413, 1416 (Fed. Cir. 1994).  
(Emphasis added).  

The Board is of the opinion that a VA orthopedic examination, 
with nexus opinion, is needed in this case, to include an 
opinion as to whether it is at least as likely as not that 
any preexisting left knee or left ankle disorder was 
aggravated in service, beyond the natural progression of the 
disease.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Therefore, for these reasons, as well as for necessary 
reasons listed below, the instant Remand is required.  

1.  The RO should appropriately contact 
the veteran and request that he submit 
the names, addresses, and approximate 
dates of treatment of all VA and/or 
private care providers who have treated 
him for any left knee injury in October 
1995, any left knee disorder or 
symptomatology, from October 1953 to the 
present.  

Thereafter, the RO should obtain copies 
of any additional VA and/or private 
records dated from October 1953 to the 
present-if not already of record, as 
identified by the veteran.  As to any 
private treatment records, the RO should 
first secure the necessary release(s), 
prior to the RO obtaining copies of any 
such records.

2.  Thereafter, the RO should schedule 
the veteran for a VA orthopedic 
examination.  The complete claims file, 
to include the service medical records 
and all additionally received evidence, 
must be provided to the examiner prior to 
the examination and review of such should 
be documented in the completed 
examination report.  Any indicated tests 
or studies should be completed.  The 
examiner is requested to identify the 
appropriate diagnoses pertinent to the 
veteran's left knee and to provide an 
opinion as to whether it is at least as 
likely as not, that any current left knee 
disorder is related to the veteran's 
period of active service, and/or whether 
any preexisting left knee disorder was, 
at least as likely as not, aggravated in 
service beyond the natural progression of 
the disease.  

If the examiner finds that an existing 
left knee disability is of service origin 
and/or aggravated in service, he or she 
is also requested to provide the medical 
and factual basis for each opinion given.  
In addressing these questions the 
examiner is requested to comment on the 
available clinical evidence related to 
the veteran's in-service injury or 
injuries, as well as the significance, if 
any, of the post-service evidence, 
including the April 1954 x-ray studies, 
the February 1996 notation of an October 
1995 injury or reinjury, and the August 
2002 medical opinion statement of Dr. J. 
B. O'Keeffe.  The rationale for all 
conclusions reached should be provided.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

4.  Thereafter, the RO should 
readjudicate the veteran's claim for 
entitlement to service connection for a 
left knee disorder, claimed as a residual 
of an injury, to include the aggravation 
of a preexisting left knee condition 
under 38 C.F.R. § 3.306 (b).  If the 
decision, in whole or in part, remains 
adverse to the veteran, he and any 
representative should be provided a 
supplemental statement of the case, with 
an opportunity to respond thereto.  
Evidence recently submitted and not 
previously considered should be reviewed.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



